Citation Nr: 0608202	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 10 percent for status 
post left knee meniscectomy.

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee.

Entitlement to an initial compensable rating for right knee 
disability.

Entitlement to an initial rating in excess of 10 percent for 
low back disability.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to March 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The Board notes that the veteran was scheduled for a Travel 
Board hearing in May 2005.  The record reflects that he was 
properly notified for the hearing but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.


REMAND

The veteran claims that he is entitled to a higher ratings 
for his service-connected disabilities of the knees.  In this 
regard, the Board notes that none of the medical evidence of 
record, to include the private medical records and the April 
2002 VA examination report, is adequate for rating purposes 
because it does not address all pertinent disability factors 
set forth in 38 C.F.R. §§ 4.40, 4.45 (2005).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, the Board is of 
the opinion that a new VA examination is warranted in order 
to determine the nature and extent of all impairment due to 
the service-connected disabilities of the knees.  

The veteran also contends that he is entitled to an increased 
rating for his low back disability.  In this regard, the 
Board notes that a private medical record from the University 
of Pennsylvania Health System dated in July 2003 mentions 
that the veteran experiences back pain which radiates down 
his legs.  There is no medical opinion regarding the etiology 
of this finding.  Furthermore, the medical evidence of 
record, to include the April 2002 VA examination report, is 
inadequate for rating purposes because it does not address 
all pertinent disability factors set forth in 38 C.F.R. 
§§ 4.40, 4.45 (2004).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the Board is of the opinion that a new VA 
examination is warranted in order to determine the nature and 
extent of all impairment due to the service-connected low 
back disability.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the current severity of his 
service-connected disabilities of both 
the left knee and right knee.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing, and informed 
of the consequences of his failure to 
appear without good cause.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of each knee.  
The examiner should also determine if 
either knee locks, and if so, the 
frequency of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

2.  The RO or the AMC should also make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected low back disability.  
Again, the veteran should be properly 
notified of the date, time, and place of 
the examination in writing, and informed 
of the consequences of his failure to 
appear without good cause.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, 
and to the extent possible distinguish 
the manifestations of the service-
connected disability from those of any 
other disorder present.  Any indicated 
studies, including an X-ray study and 
range of motion testing in degrees, 
should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If ankylosis is present, the examiner 
should identify the angle of ankylosis, 
provide an opinion as to whether it is at 
a favorable or unfavorable angle, and 
indicate whether it results in difficulty 
walking because of a limited line of 
vision, restricted opening of the mouth 
and chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation or dislocation, or neurologic 
symptoms due to nerve root stretching.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include any 
notice required in light of Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506).

4.  The RO or the AMC should then 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

